United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING COMMAND,
APO, AE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1814
Issued: February 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 22, 2011 appellant, through her attorney, filed a timely appeal from a June 28,
2011 merit decision of the Office of Workers’ Compensation Programs’ (OWCP) hearing
representative which denied her traumatic injury claim. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
May 6, 2009.
On appeal, appellant’s counsel alleges that OWCP’s decision was contrary to fact and
law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 2, 2010 appellant, then a 63-year-old senior realty specialist, filed a traumatic
injury claim alleging that on May 7, 2009 she hurt her back when she picked up her suit case
from an airport carousel.2
In a June 30, 2009 letter, Dr. Ryan A. Bell, a Board-certified internist, stated that
appellant had a history of lower back pain that had greatly worsened over the past two months to
the point that she could not walk without considerable pain. He noted that a June 29, 2009
neurological evaluation indicated that appellant may benefit from surgical intervention and that
she requested to return to the United States for surgery and rehabilitation.
In a July 8, 2009 letter, the employing establishment explained that appellant began
working overseas on April 10, 2009 after signing a 36-month transportation agreement.
Appellant requested to be released from her transportation agreement due to medical reasons and
the human resources office recommended that her request be approved. On July 14, 2009 the
employing establishment approved her request to be released from her overseas service
agreement. Appellant also submitted correspondence between the employing establishment’s
human resources office and her supervisors stating that she did not inform the human resources
office of an on-the-job injury.3
On November 19, 2010 OWCP advised appellant that the evidence submitted was
insufficient to establish that she experienced the alleged incident that caused her injury and to
demonstrate that she suffered any diagnosed medical condition as a result of that incident. It
requested additional factual and medical evidence to support her claim.
In a December 21, 2010 decision, OWCP denied appellant’s claim finding that she failed
to meet her burden of proof to establish that she experienced the alleged May 7, 2009
employment incident and that she sustained a diagnosed medical condition as a result of the
alleged incident.
On December 30, 2010 appellant, through her representative, requested a telephone
hearing that was held on April 19, 2011. Her representative was present. Appellant reported that
she suffered a slipped disc in 2008 and underwent a microdiscectomy in 2006. She explained
that she was on temporary-duty assignment from Naples, Italy to Bahrain, Iraq from May 3
to 7, 2009. Appellant brought a suitcase that weighed about 20 pounds. When she arrived in
Bahrain, she picked up her suitcase from the conveyer belt and experienced a very sharp pain
2

During her telephone hearing, appellant clarified that the employment incident occurred on May 6, 2009 and
that the May 7, 2009 date on the claim form was a typographical error.
3

In an October 19, 2010 memorandum, the employing establishment noted that appellant did not notify her
supervisor of any claimed injury at the time that the alleged incident occurred but only requested to return early to
the United States for medical reasons. The employing establishment stated that individuals who would have firsthand knowledge of the reason for her early return had also transferred so any details regarding an alleged job injury
was unknown. In a November 10, 2010 e-mail, human resource specialist for the employing establishment stated
that the human resources office was only aware of a request for an early release due to medical reasons and was not
informed of any job-related injury and did not receive any information regarding an alleged job-related injury.

2

down her back. Appellant informed her supervisor that she hurt her back and her supervisor
volunteered to carry her suitcase for her. She stated that there were no witness statements
because the individuals she was traveling with did not see the incident, but she did tell them as
soon as it happened that she hurt her back. Appellant did not see a doctor until she arrived back
in Italy a few days later and was advised to rest for a few days. The pain, however, did not go
away. By the end of July, appellant was in so much pain that she could not walk. She was
referred to a neurosurgeon who recommended surgery.
On August 4, 2009 appellant returned to the United States for surgery. Her representative
pointed out that appellant’s doctor examined her on August 11, 2009 and indicated that she
picked up something wrong in Italy and felt pain down her right side.4 Appellant related the
various medical treatments she received and surgeries she underwent. Her representative noted
that he would submit the medical reports he mentioned.
In a June 28, 2011 decision, an OWCP hearing representative accepted that the May 7,
2009 incident occurred as alleged but found that the medical evidence was insufficient to
establish that she sustained any diagnosed condition as a result of the accepted event.5
LEGAL PRECEDENT
An employee seeking compensation under FECA6 has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial evidence,7
including that she is an “employee” within the meaning of FECA8 and that she filed her claim
within the applicable time limitation.9 The employee must also establish that she sustained an
injury in the performance of duty as alleged and that her disability for work, if any, was causally
related to the employment injury.10
Casual relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical opinion evidence.11 Rationalized medical opinion
4

Appellant noted that the physician incorrectly stated that the incident in Italy when it actually occurred in
Bahrain, Iraq.
5

It pointed out that the only medical evidence submitted was Dr. Bell’s June 30, 2009 report, which did not
mention any May 7, 2009 work event or explain whether appellant’s back pain resulted from a specific incident or
event. The hearing representative also noted that, while additional medical evidence was discussed during the
hearing, no evidence was received following the hearing.
6

5 U.S.C. §§ 8101-8193.

7

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

8

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951);
see 5 U.S.C. § 8101(1).
9

R.C., 59 ECAB 42 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

10

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

11

D.E., 58 ECAB 448 (2007); Mary J. Summers, 55 ECAB 730 (2004).

3

evidence is medical evidence which includes a physician’s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the specified
employment factors or incident.12 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13
The Board has recognized that FECA covers an employee 24 hours a day when the
employee is on travel status and engaged in activities essential or incidental to such duties.14
ANALYSIS
Appellant alleged that on May 6, 2009 she sustained a low back and leg injury when she
picked up luggage at an airport carousel while on temporary travel status. It is not in dispute that
she was in the performance of duty at the time of the incident. In a December 21, 2010 decision,
OWCP denied appellant’s claim finding insufficient factual evidence to demonstrate that the
incident occurred as alleged and insufficient medical evidence establishing that the work event
caused any condition. In a June 28, 2011 decision, a hearing representative accepted that the
May 6, 2009 incident occurred as alleged but found the medical evidence insufficient to establish
that she sustained any diagnosed condition as a result of the accepted employment incident. The
Board finds that appellant failed to provide sufficient evidence demonstrating that she sustained
a back condition as a result of the May 6, 2009 employment incident.
The only medical evidence submitted was Dr. Bell’s June 30, 2009 report. Dr. Bell did
not provide any diagnosis for appellant’s condition but only noted that she suffered from back
pain that had worsened over the past two months. The Board has found, however, that pain is
not a compensable medical diagnosis.15 Dr. Bell also failed to provide any opinion on the cause
of appellant’s back pain or explain how her back pain resulted from the May 6, 2009 work event.
The Board has found that medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship.16
Thus, Dr. Bell’s report is insufficient to establish appellant’s claim.
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical opinion evidence.17 As appellant has not submitted
such rationalized medical opinion evidence in this case, she did not meet her burden of proof to
establish her claim.
12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

13

B.B., 59 ECAB 234 (2007); D.S., Docket No. 09-860 (issued November 2, 2009).

14

See L.A., Docket No. 09-2778 (issued September 27, 2010).

15

Robert Broome, 55 ECAB 339, 342 (2004).

16

K.W., 59 ECAB 271 (2007); R.E., Docket No. 10-679 (issued November 16, 2010).

17

Mary J. Summers, supra note 11.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on May 6, 2009.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 8, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

